DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-18 and 31-33 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an integrated circuit device comprising:
a fin-type active area protruding from a substrate in a vertical direction;
a semiconductor liner being in contact with a side wall of the fin-type active area and comprising an inner surface facing the fin-type active area and an outer surface opposite the inner surface, the semiconductor liner further comprising a protrusion portion that is adjacent to an edge of an upper surface of the fin-type active area, and the outer surface of the protrusion portion protrudes outward; and
an isolation layer on a lower portion of the side wall of the fin-type active area and spaced apart from the fin-type active area with the semiconductor liner therebetween,
wherein the semiconductor liner comprises a side portion that extends on the side wall of the fin-type active area and has a first horizontal width from the side wall of the fin-type active area,
the protrusion portion has a second horizontal width from the side wall of the fin-type active area, and
the second horizontal width is greater than the first horizontal width.

Claim 13 recites an integrated circuit device comprising:

a second fin-type active area protruding from the substrate in a second area of the substrate and comprising a second channel area including a second semiconductor material that is different from the first semiconductor material;
a first semiconductor liner being in contact with a side wall of the first fin-type active area and comprising a first protrusion portion that protrudes outward and is adjacent to an edge of an upper surface of the first fin-type active area, wherein the first semiconductor liner contacts a side wall and an upper surface of the first channel area;
a second semiconductor liner being in contact with a side wall of the second fin-type active area and comprising a second protrusion portion that protrudes outward and is adjacent to an edge of an upper surface of the second fin-type active area; and
an isolation layer on a lower portion of the side wall of the first fin-type active area and on a lower portion of the side wall of the second fin-type active area.

Claim 31 recites inter alia an integrated circuit device comprising:
…a semiconductor liner between the fin-type active area and the gate line, wherein the semiconductor liner comprises a side portion contacting a side wall of the fin-type active area and a protrusion portion contacting an upper corner of the fin-type active area, and the protrusion portion protrudes relative to the side portion into the gate line; and
an isolation layer on a lower portion of the side wall of the fin-type active area and spaced apart from the fin-type active area with the semiconductor liner therebetween.

Previous rejections were in view of US PG Pub 2018/0151677 (“Glass”) and US Patent No. 9,984,937 (“Bi”). The references disclose various embodiments for finFET transistors having semiconductor liners in contact with a side wall of the fin-type active areas. However, the references do not disclose, or suggest, semiconductors having protrusions with the limitations required by Applicant and/or liners with protrusions that contact both sidewalls and an upper surface of the channel area. Applicant’s remarks, filed on 08/25/2021, are found to be persuasive and are not repeated here.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-7, 9-12, 14-18, 32 and 33 depend on one of Claims 1, 13 and 31 and are allowable for at least the reasons above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818